DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,191,422 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader, and thus, fully met by the claims of the patent. Regarding claim 14, the patent recites an image forming apparatus, comprising (claim 6): an image forming unit (photosensitive body, developing unit, transfer member) configured to form an image on a sheet (c. 8, l. 64 – c. 9, l. 9); a belt (rotating body; c. 9, l. 13); a substrate having a first side and a second side opposite the first side (insulator substrate; c. 9, l. 14); a heat generator (heat generating member) on the first side of the substrate (upper surface of the insulator substrate; c. 9, ll. 15-16) and configured to heat the belt (rotating body) to a temperature within a target temperature zone (operating temperature range; c. 9, ll. 24-25); a heat storage member on the second side (side surface or bottom surface of the insulator substrate; c. 9, ll. 26-27) and comprising a latent heat material having a melting point within the target temperature zone (c. 9, ll. 23-25); and a press roller (fixing device including rotating body) configured to form a nip with the belt to convey the sheet through the nip (c. 9, ll. 10-11).
Claims 1-13 and 15-20 are similarly met.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,678,173 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader, and thus, fully met by the claims of the patent. Regarding claim 14, the patent recites an image forming apparatus, comprising (claim 17): an image forming unit (photosensitive body, developing unit, transfer member) configured to form an image on a sheet (c. 10, ll. 2-10); a belt (c. 10, l. 14); a substrate (insulator substrate; c. 10, l. 15) having a first side (first surface) and a second side (second surface) opposite the first side (c 10, ll. 16-17 and 19-20); a heat generator (heat generating member) on the first side of the substrate (c. 10, ll. 16-17) and configured to heat the belt to a temperature within a target temperature zone (some target temperature is required); a heat storage member on the second side and comprising a latent heat material having a melting point within the target temperature zone (c 10, ll. 19-21); and a press roller configured to form a nip with the belt to convey the sheet through the nip (c. 10, ll. 25-26).
Claims 1-13 and 15-20 are similarly met.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,901,355 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader, and thus, fully met by the claims of the patent. Regarding claim 14, the patent recites an image forming apparatus, comprising (claim 16): an image forming unit (photosensitive body, developing unit, transfer member) configured to form an image on a sheet (c. 10, ll. 2-9); a belt (c. 10, l. 12); a substrate having a first side and a second side opposite the first side (c 10, ll. 13-14); a heat generator (heat generating member) on the first side of the substrate (c. 10, ll. 15-16) and configured to heat the belt to a temperature within a target temperature zone (some target temperature is required); a heat storage member on the second side and comprising a latent heat material having a melting point within the target temperature zone (c 10, ll. 17-19); and a press roller configured to form a nip with the belt to convey the sheet through the nip (c. 10, ll. 21-23).
Claims 1-13 and 15-20 are similarly met.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852